The Attorney General has filed a *Page 258 
motion to dismiss this appeal, for the reason that no final judgment was ever rendered in the cause.
The record shows that the defendant made a motion for the return of property seized by officers under authority of a search warrant, which motion was by the court denied. From the order overruling this motion, the defendant has attempted to appeal to this court.
This ruling or order is not a "judgment," within the meaning of section 2805, Comp. Stat. 1921, from which an appeal by the defendant lies. "Judgment" means final judgment, as distinguished from an intermediate or ancillary order made during the progress of the trial. McLellan v. State, 2 Okla. Crim. 633, 103 P. 876; Stanton v. State, 23 Okla. Crim. 193, 213 P. 914.
The motion of the Attorney General is sustained, and the appeal dismissed.